Summit C.P. No. CR96010059. This cause is pending before the court as an appeal from the Court of Common Pleas of Summit County. Upon consideration of appellant’s motion to supplement the record/motion to amend filing date and stay proceedings,
IT IS ORDERED by the court that the briefing schedule under S.Ct.Prac.R. XIX(5) shall commence on April 8,1997, the date the Clerk of the Supreme Court received and filed the transcript of proceedings in this case. Under S.Ct.Prac.R. XIX(5), appellant’s brief shall be due ninety days from April 8, 1997, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. XIX(5).